DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-16 are pending.
Claims 5 and 11 are objected to.
Claims 1-16 are rejected.
Information Disclosure Statement
The information disclosure statements filed on 03 June 2021 and 21 November 2022 have been fully considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “B” has been used to designate both the hair bulb and bulge located stem cells in Fig. 1. Applicant may overcome this objection by amending the drawing to include the proper reference character “C” to designate the bulge located stem cells. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "C," which designates the bulge located stem cells (Fig. 1).  Applicant may overcome this objection by amending the drawing to properly designate the bulge located stem cells. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: "30" (Fig. 2).  Applicant may overcome this objection by amending the specification to identify the hypodermic needle as reference character “30.” Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  The claim recites “the photosensitive curcuminoids include at least one of curcumin, dimethylcurcumin, demethoxycurcumin, and bisdemethoxycurcumin.” This wording is unclear as to whether the claim requires at least one curcumin, at least one dimethylcurcumin, at least one demethoxycurcumin, and at least one bisdemethoxycurcumin, or whether comprising one specified curcuminoid sufficient. If one curcuminoid is sufficient, applicant may overcome this objection by amending the claim to read, “the photosensitive curcuminoids include at least one of curcumin, dimethylcurcumin, demethoxycurcumin, or bisdemethoxycurcumin.” Appropriate correction is required.

Claim 11 is objected to because of the following informalities: The claim recites “the applying the solubilized curcuminoid occurs within less than one hour after the mechanical or energetic fractional topical delivery.” Claim 2 recites “wherein the applying the solubilized curcuminoid is by mechanical or energetic fractional topical delivery.” Claim 2 suggests that the application of the curcuminoid is the mechanical or energetic fractional topical delivery, while claim 11 suggests that the application of the curcuminoid occurs after the mechanical or energetic fractional delivery. The application cannot occur after the delivery if the application is the delivery. Applicant may overcome this objection by amending claim 11 to read “the solubilized curcuminoid is applied within less than one hour after creating intra-epidermal microchannels by the mechanical or energetic fractional topical delivery method.” Appropriate correction is required.
Claim Interpretation
As discussed above, the wording of claim 11 (“the applying the solubilized curcuminoid occurs within less than one hour after the mechanical or energetic fractional topical delivery”) is unclear as to whether the application of the solubilized curcuminoid is the mechanical or energetic fractional topical delivery method, or whether the application may occur after the delivery method. For the purposes of examination, this limitation will be interpreted to mean read “the solubilized curcuminoid is applied within less than one hour after creating intra-epidermal microchannels by the mechanical or energetic fractional topical delivery method.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Simkin et al. (WIPO Publication No. WO2003/039596, published 2003), hereinafter Simkin, in view of Kazantzis et al. (PMID: 31956888, published February 2020), hereinafter Kazantzis, and Vegamour "Gro+ Advanced Hair Serum" (https://vegamour.com/products/gro-advanced-hair-serum/; accessed 17 November 2022; archived via WayBack Machine 12 August 2020), as evidenced by WebMD “Anti-Androgens For Hair Loss: Everything You Need To Know” (https://www.webmd.com/connect-to-care/hair-loss/what-to-know-about-anti-androgens-for-hair-loss; accessed 02 December 2022; archived via Wayback Machine 19 February 2021), hereinafter WebMD, as evidenced by Niu et al. (PMID: 26382065, published 2015), hereinafter Niu, and as evidenced by Kocaadam et al. (PMID: 26528921, published 2017), hereinafter Kocaadam.

Regarding claim 1, Simkin teaches a method for promoting hair growth ("Photodynamic therapy (PDT) is used to stimulate and/or restore hair growth I some areas of hair loss,” abstract) that comprises "administering to the area of said skin where hair loss has occurred, an effective amount of a [photosensitizer] for penetrating into the area...; irradiating said area with light containing a wavelength of about 400 to about 900 nm and absorbed by said photosensitizer; wherein hair growth is stimulated in said area" (claim 1). 
However, Simkin does not teach selecting one or more photosensitive curcuminoids; combining the one or more photosensitive curcuminoids in a bio-compatible form to create a solubilized curcuminoid; nor applying the solubilized curcuminoid, in combination with one or more hair growth factors and/or peptides, to a targeted area of intraepidermal human skin.
Kazantzis teaches that curcumin is a known photosensitizer for the treatment of prostate cancer (“Curcumin is one of the most extensively investigated phytochemicals with a wide range of therapeutic properties and has been shown to induce strong photocytotoxic effects in micromolar concentrations against a variety of cancer cell lines,” abstract). Irradiation via photodynamic therapy greatly increased the anti-cancer activity of curcumin and bisdemethoxycurcumin (Fig. 10, page 201) when incubated with LNCaP prostate cancer cells, which are androgen receptor positive and exhibit androgen-sensitive growth. As evidenced by WebMD, “[a]n anti-androgen medication can slow down hair loss in men with typical male pattern baldness” (page 1) and that “[anti-androgens] can be used to treat hair loss” (page 1). Because curcumin is known to have increased anti-androgen properties when photoactivated, and anti-androgens are known treatments for hair loss, it would have obvious to one of ordinary skill in the art that photoactivated curcumin would be an effective treatment for hair loss.
Vegamour teaches a hair growth serum ("A natural, effective, plant-based treatment that promotes new growth for stronger and healthier hair," page 1) wherein the ingredients list includes "Curcuma Longa (Turmeric) Callus Conditioned Media" and the product description includes "[The] much smaller hemp molecule is able to penetrate through to the upper layers of the dermis and reach hair follicles at the root level, allowing actives... [such as] curcumin... to circulate more deeply and effectively into problem areas" (page 1). As such, the composition of Vegamour is construed to comprise curcumin. The first four ingredients of the Vegamour composition are water, butylene glycol, glycerin, and denatured alcohol (page 1). While curcumin is not soluble in water, it is soluble in butylene glycol, glycerin, and denatured alcohol. The presence of these solvents indicates that the curcumin has been solubilized. Thus, the composition of Vegamour is construed to comprise solubilized curcumin. The ingredient list of Vegamour further includes “Oligopeptide-2” (page 2), and thus the composition comprises a peptide. The use instructions of Vegamour include “apply to scalp” and that the composition is a “leave-in product” (page 5). Because the specification of the instant application does not specifically define the term “intraepidermal,” for the purposes of examination, intraepidermal skin can be any area in or on the epidermis. As such, Vegamour teaches applying the solubilized curcumin and Oligopeptide-2 to intraepidermal human skin.
One of ordinary skill in the art at the time of instant filing would be motivated to combine the teachings of Simkin, Kazantzis, and Vegamour, as Simkin teaches a photoactivated hair growth method, Kazantzis teaches that photoactivated curcumin has anti-androgen properties (and is thus a potential treatment for hair loss), and Vegamour teaches a hair growth composition comprising curcumin. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP § 2144.06). Because the method/composition of Simkin and the curcumin of Vegamour are both recognized in the art as useful for promoting hair growth, it is prima facie obvious to combine them in a hair growth composition.

Regarding claim 3, the combination of Simkin, Kazantzis, and Vegamour renders obvious the method of claim 1. Claim 3 requires that the light source has a wavelength between 600 and 900 nanometers.
	Simkin teaches that the wavelength of light needed to activate the photoactivator may be between 400 and 900 nm (claim 1), but does not teach curcumin as a photoactivator. As evidenced by Niu, curcumin may be photoactivated by light with a wavelength of 630 or 660 nm (abstract). As such, the wavelength range given by Simkin is considered to be sufficient to activate curcumin. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003) (See MPEP § 2144.05). One of ordinary skill in the art at the time of instant filing would be motivated to combine the teachings of Simkin, Kazantzis, Vegamour (as discussed for claim 1) and the wavelength range of Simkin in order to produce a hair growth method wherein the wavelength of light is sufficient to excite curcumin and utilize its anti-androgen properties.

Regarding claim 4, the combination of Simkin, Kazantzis, and Vegamour renders obvious the method of claim 1. Claim 4 requires that at least two chemically distinct photosensitive curcuminoids are selected.
	Vegamour teaches a hair growth composition comprising Curcuma Longa (Turmeric) Callus Conditioned Media and describes that "[The] much smaller hemp molecule is able to penetrate through to the upper layers of the dermis and reach hair follicles at the root level, allowing actives... [such as] curcumin... to circulate more deeply and effectively into problem areas" (page 1). As such, the composition of Vegamour is construed to comprise curcumin.
	As evidenced by Kocaadam, Curcuma longa roots comprise not only curcumin, but also demethoxycurcumin and bisdemethoxycurcumin (Chemical and physical characteristic of curcumin section, page 2890). Because Curcuma longa comprises curcumin as well as demethoxycurcumin and bisdemethoxycurcumin, the composition of Vegamour is construed to additionally comprise demethoxycurcumin and bisdemethoxycurcumin. The composition of the method of claim 1, rendered obvious by Simkin, Kazantzis, and Vegamour will inherently comprise more than one curcuminoid.

Regarding claim 5, the combination of Simkin, Kazantzis, and Vegamour renders obvious the method of claim 1. Claim 5 requires that the photosensitive curcuminoids include at least one of curcumin, dimethylcurcumin, demethoxycurcumin, and bis- demethoxycurcumin.
	As discussed above for claim 4, the composition of Vegamour is construed to comprise curcumin, demethoxycurcumin, and bisdemethoxycurcumin. The composition of the method of claim 1, rendered obvious by Simkin, Kazantzis, and Vegamour will inherently comprise curcumin, demethoxycurcumin, and bisdemethoxycurcumin.

2.	Claims 2, 6-8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Simkin, Kazantzis, and Vegamour as applied to claim 1 above, and further in view of Bartholomeusz (U.S. Patent Publication No. 20190134142, published 2019), hereinafter Bartholomeusz, as evidenced by Chen et al. (PMID: 22609787, published 2012), hereinafter Chen.

	Regarding claim 2, the combination of Simkin, Kazantzis, and Vegamour renders obvious the method of claim 1. Claim 2 requires that applying the solubilized curcuminoid is by mechanical or energetic fractional topical delivery. Neither Simkin, Kazantzis, nor Vegamour teaches mechanical or energetic fractional topical delivery.
	However, Bartholomeusz teaches a “method and formulation for promoting hair growth” (abstract) comprising “creating a formulation from a plurality of synthetic peptides and growth factors associated with anagenic phase hair growth” and “topically applying the formulation to a skin surface of the subject” (claim 1). Bartholomeusz further discloses that “the use [of] mechanical and/or energetic delivery methods… may prove useful to enhance topical penetration and maintain healthy scalp circulation” (paragraph [0071]).
	One of ordinary skill in the art at the time of instant filing would be motivated to combine the teachings of Simkin, Kazantzis, and Vegamour (as discussed for claim 1) with the teachings of Bartholomeusz because Bartholomeusz teaches that mechanical or energetic fractional topical delivery is beneficial for hair growth method due to increased penetration and increased scalp circulation. There would be a reasonable expectation of success in obtaining the benefits to hair of Batholomeusz in a method for promoting hair growth motivated by Simkin, Kazantzis and Vegamour

	Regarding claim 6, the combination of Simkin, Kazantzis, and Vegamour renders obvious the method of claim 1. Claim 6 requires that the hair growth factors and/or peptides are encapsulated in a nanoliposomal formulation with the photosensitive curcuminoid. Neither Simkin, Kazantzis, nor Vegamour teaches a nanoliposomal formulation.
	Bartholomeusz teaches that “[a]ny of the embodiments [described] can be encapsulated” and the encapsulating materials may be “[l]ipids, liposomes, and proteins, and particularly nanoliposomes” (paragraph [0079]). As evidenced by Chen, curcumin permeated through skin more efficiently when encapsulated in liposomes (Fig. 5, page 5978), which ranged in diameter from 82 nm to 92 nm (Table 1, page 5974) and are construed to be nanoliposomes. Chen also discloses that nanoliposome-encapsulated curcumin had a greater inhibition of melanoma cells than non-encapsulated curcumin (Fig. 7, page 5979). As evidenced by Sana, lipid nanocarriers were able to facilitate the transport of multiple peptides across the skin barrier, including Cyclosporin A (Cyclosporin A (CyA) section, pages 10-11), Bacitracin (Bacitracin (BCT), erythromycin (ERY) section, pages 12-13), and lysine oligopeptides (Antifungal drugs section, page 13). Several of these nanoliposomal encapsulations were “promising carriers able to bypass an undesirable fast percutaneous absorption and thereby to achieve prolonged local activity” (Antifungal drugs section, page 13).
	One of ordinary skill in the art at the time of instant filing would be motivated to combine the teachings of Simkin, Kazantzis, and Vegamour (as discussed above) and Bartholomeusz, which teaches a nanoliposomal formulation. If the curcuminoid(s) and growth factor(s)/peptides(s) were encapsulated together, the active ingredients of the formulation would be able to permeate through the skin more effectively and this would increase the bioavailability of all encapsulated actives.

	Regarding claim 7, the combination of Simkin, Kazantzis, and Vegamour renders obvious the method of claim 1. Claim 7 requires that the solubilized curcuminoid has a diameter no larger than 300 microns. Neither Simkin, Kazantzis, nor Vegamour explicitly teaches a solubilized curcuminoid with a diameter smaller than 300 microns.
	However, Bartholomeusz teaches a method “wherein the topically applying the formulation includes at least one of mechanical delivery means and energetic delivery means” (claim 3). Bartholomeusz further teaches that a composition that has a small particle size such that it can be applied with a mechanical delivery method can “penetrate the top layer of skin, and ultimately, come into closer proximity to the hair root itself” (paragraph [0071]). Bartholomeusz further teaches the use of “small needles (e.g., 32 gauge needles create 300 micron openings)” (paragraph [0063]) and that a particle size of less than 200 microns allows the formulation to be used with a 32-gauge needle (paragraph [0071). As discussed above for claim 2, “the use [of] mechanical and/or energetic delivery methods… may prove useful to enhance topical penetration and maintain healthy scalp circulation” (paragraph [0071]).
	One of ordinary skill in the art at the time of instant filing would be motivated to combine the teachings of Simkin, Kazantzis, and Vegamour (as discussed above) and Bartholomeusz, which teaches a particle size of less than 300 microns. The small particle size allows the formulation to be applied using mechanical fractional topical delivery methods with small (32-gauge) needles, which reduces damage to the skin, thereby reducing the recovery time/risk of infection.

	Regarding claim 8, the combination of Simkin, Kazantzis, and Vegamour renders obvious the method of claim 1. Claim 8 requires that the solubilized curcuminoids are applied by way of mechanical fractional topical delivery including the use of one or more intraepidermal needles. Neither Simkin, Kazantzis, nor Vegamour teaches a mechanical fractional topical delivery.
	However, Bartholomeusz teaches a method “wherein the topically applying the formulation includes at least one of mechanical delivery means and energetic delivery means” (claim 3). Bartholomeusz further teaches that a composition that has a small particle size such that it can be applied with a mechanical delivery method can “penetrate the top layer of skin, and ultimately, come into closer proximity to the hair root itself” (paragraph [0071]). Bartholomeusz also teaches use of “small needles (e.g., 32 gauge needles create 300 micron openings)” (paragraph [0063]) and that the depth of microchannels “does not need to penetrate the epidermis” (paragraph [0065]). Because the epidermis is the outermost layer of skin, any needle that enters the skin will inherently penetrate the epidermis to some degree, so the reference is construed to teach that the small needles of Bartholomeusz do not need to puncture the epidermis and enter other layer(s) of skin. As such, Bartholomeusz is construed to teach mechanical fractional topical delivery including the use of one or more intraepidermal needles. One of ordinary skill in the art at the time of instant filing would be motivated to combine the teachings of Simkin, Kazantzis, and Vegamour (as discussed for claim 1) and Bartholomeusz as Bartholomeusz teaches the use and benefits of a mechanical fractional topical delivery with one or more intraepidermal needles. 

	Regarding claim 12, the combination of Simkin, Kazantzis, and Vegamour renders obvious the method of claim 1. Claim 12 requires that the bio-compatible form is selected from free solutes, polymeric micelles, polymeric/phospholipid composites, colloidal nanoparticles, and nanoliposomes. Neither Simkin, Kazantzis, nor Vegamour teach free solutes, polymeric micelles, polymeric/phospholipid composites, colloidal nanoparticles, or nanoliposomes.
	Bartholomeusz teaches that “[a]ny of the embodiments [described] can be encapsulated” and the encapsulating materials may be “[l]ipids, liposomes, and proteins, and particularly nanoliposomes” (paragraph [0079]).
	As evidenced by Chen, curcumin permeated through skin more efficiently when encapsulated in liposomes (Fig. 5, page 5978), which ranged in diameter from 82 nm to 92 nm (Table 1, page 5974) and are construed to be nanoliposomes. Chen also discloses that nanoliposome-encapsulated curcumin had a greater inhibition of melanoma cells than non-encapsulated curcumin (Fig. 7, page 5979).
	One of ordinary skill in the art at the time of instant filing would be motivated to combine the teachings of Simkin, Kazantzis, and Vegamour (as discussed for claim 1) and Bartholomeusz, which teaches a nanoliposomal encapsulation, which would result in a formulation that permeates through skin more efficiently. 

	Regarding claim 16, the combination of Simkin, Kazantzis, and Vegamour renders obvious the method of claim 1. Claim 16 requires that the hair growth factors and/or peptides are encapsulated in a nanoliposomal formulation. Neither Simkin, Kazantzis, nor Vegamour teaches a nanoliposomal formulation.
	Bartholomeusz teaches that “[a]ny of the embodiments [described] can be encapsulated” and the encapsulating materials may be “[l]ipids, liposomes, and proteins, and particularly nanoliposomes” (paragraph [0079]). As evidenced by Sana, lipid nanocarriers were able to facilitate the transport of multiple peptides across the skin barrier, including Cyclosporin A (Cyclosporin A (CyA) section, pages 10-11), Bacitracin (Bacitracin (BCT), erythromycin (ERY) section, pages 12-13), and lysine oligopeptides (Antifungal drugs section, page 13). Several of these nanoliposomal encapsulations were “promising carriers able to bypass an undesirable fast percutaneous absorption and thereby to achieve prolonged local activity” (Antifungal drugs section, page 13).
	One of ordinary skill in the art at the time of instant filing would be motivated to combine the teachings of Simkin, Kazantzis, and Vegamour (as discussed for claim 1) and Bartholomeusz, which teaches a nanoliposomal encapsulation, which would result in a formulation that permeates through skin more efficiently and is able to delivery growth factors/peptides that may not otherwise be able to penetrate the skin.

3.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Simkin, Kazantzis, and Vegamour, as applied to claim 1 above, and further in view of Bartholomeusz (U.S. Patent Publication No. 20190134142, published 2019), hereinafter Bartholomeusz, and Niu et al. (PMID: 26382065, published 2015), hereinafter Niu, as evidenced by Hamblin (PMID: 28748217, published 2017), hereinafter Hamblin, and as evidenced by Alghadir et al. (PMID: 32351596, published April 2020), hereinafter Alghadir.

	Regarding claim 9, the combination of Simkin, Kazantzis, and Vegamour renders obvious the method of claim 1. Claim 9 requires that the solubilized curcuminoids are applied by way of energetic fractional topical delivery and the light source emits only red and/or infrared wavelengths of light.
	As discussed above for claim 2, Simkin teaches that the wavelength of light needed to activate the photoactivator may be between 400 and 900 nm (claim 1), but does not teach curcumin as a photoactivator. 
Niu teaches that curcumin may be photoactivated by light with a wavelength of 630 or 660 nm (abstract), which are both wavelengths of red light. As evidenced by Hamblin, the use of red and near-infrared light can be used to “stimulate healing, relieve pain, and reduce inflammation” (abstract). Hamblin also teaches that treatment with blue and green light has been explored, but “they have major problems with penetration depth” due to “absorption and scattering by molecules and structures present in tissue” (introduction, page 2). One of ordinary skill in the art at the time of instant filing would be motivated to combine the teachings of Simkin, Kazantzis, and Vegamour (as discussed for claim 1) and Niu, which teaches photoactivation of curcumin with red light. The use of red light will also ensure that light penetrates deep enough into the skin to reach the biological target, and reduce inflammation in the skin, which will reduce patient discomfort. Neither Simkin, Kazantzis, Vegamour, nor Niu teaches energetic fractional topical delivery.
As discussed above for claim 2, Bartholomeusz teaches that “the use [of] mechanical and/or energetic delivery methods… may prove useful to enhance topical penetration and maintain healthy scalp circulation” (paragraph [0071]). As evidenced by Alghadir, topical curcumin may be applied via iontophoresis (abstract) and that iontophoretically applied curcumin was more effective at treating arthritis than topically applied curcumin (Fig. 4, page 6). The rat model used is “a close resemblance rheumatoid arthritis of human beings” (page 9). Alghadir also makes evident that “[t]he reduced skin resistance [when using iontophoresis] allows better penetration and, hence, increases the bioavailability” (page 10).
One of ordinary skill in the art at the time of instant filing would be motivated to combine the teachings of Simkin, Kazantzis, and Vegamour (as discussed for claim 1), Niu and Bartholomeusz, which teaches the use of energetic delivery methods, which is appropriate for use with curcumin, enhances skin penetration, and increases scalp circulation.

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Simkin, Kazantzis, and Vegamour, as applied to claim 1 above, and further in view of Paolillo et al. (DOI: 10.1007/s10103-020-03160-6, published 16 October 2020), hereinafter Paolillo.

	Regarding claim 10, the combination of Simkin, Kazantzis, and Vegamour renders obvious the method of claim 1. Claim 10 requires that the exposing the treated area occurs within less than one hour after the applying the solubilized curcuminoid.
	However, Paolillo teaches the combined use of curcumin-mediated photodynamic therapy and artificial skin for wound healing (abstract). In the treatment group that included only curcumin-mediated photodynamic therapy (without the use of artificial skin), the wound area was incubated with curcumin for 20 minutes prior to irradiation (page 1220). This resulted in a significant reduction in colony-forming units of bacteria and a significant reduction in the size of the wound when compared to the control treatment (Table 1, page 1222) and shows that an incubation time of less than an hour is sufficient for curcumin to penetrate the skin and reach its biological target(s). One of ordinary skill in the art at the time of instant filing would be motivated to combine the teachings of Simkin, Kazantzis, and Vegamour (as discussed for claim 1) and Paolillo, which teaches a time sufficient to allow curcumin to penetrate the skin.

5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Simkin, Kazantzis, Bartholomeusz and  Vegamour, as applied to claim 1 above, and further in view of Alghadir et al. (PMID: 32351596, published April 2020), hereinafter Alghadir.

	Regarding claim 11, the combination of Simkin, Kazantzis, Vegamour, and Bartholomeusz renders obvious the method of claim 2. Claim 11 requires that the applying the solubilized curcuminoid occurs within less than one hour after the mechanical or energetic fractional topical delivery.
As discussed above for claim 2, Bartholomeusz teaches a “method and formulation for promoting hair growth” (abstract) comprising “creating a formulation from a plurality of synthetic peptides and growth factors associated with anagenic phase hair growth” and “topically applying the formulation to a skin surface of the subject” (claim 1). Bartholomeusz further discloses that “the use [of] mechanical and/or energetic delivery methods… may prove useful to enhance topical penetration and maintain healthy scalp circulation” (paragraph [0071]). Neither Simkin, Kazantzis, Vegamour, nor Bartholomeusz teach the time frame in which the curcuminoid should be applied after the mechanical or energetic fractional topical delivery.
	Alghadir teaches that topical curcumin may be applied via iontophoresis (abstract) and that iontophoretically applied curcumin was more effective at treating arthritis than topically applied curcumin (Fig. 4, page 6). Alghadir further teaches that the curcumin was dissolved in 0.2% DMSO (and therefore was solubilized) and placed under the cathode of the iontophoresis device. Because the solubilized curcumin was applied simultaneously with the energetic topical fractional delivery, it occurs within less than one hour after the mechanical or energetic fractional topical delivery. Alghadir also reports that “[t]he reduced skin resistance [when using iontophoresis] allows better penetration and, hence, increases the bioavailability” (page 10).
	One of ordinary skill in the art at the time of instant filing would be motivated to combine the teachings of Simkin, Kazantzis, Vegamour, and Bartholomeusz (as discussed for claim 2) and Alghadir, which teaches application of curcumin within less than one hour after the energetic fractional topical delivery. The addition of the iontophoresis method of Alghadir will allow better penetration of curcumin and increase its bioavailability.

6.	Claims 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Simkin, Kazantzis, and Vegamour, as applied to claim 1 above, and further in view of Singh et al (International Journal of Nanomedicine, 2016, volume 11, pages 1475-1482).

	Regarding claim 13, the combination of Simkin, Kazantzis, and Vegamour renders obvious the method of claim 1. Claim 13 requires that the solubilized curcuminoid and the one or more hair growth factors and/or peptides are provided in a deformable vesicle. Neither Simkin, Kazantzis, nor Vegamour teach vesicles.
	However, Singh teaches highly deformable vesicles that aid in transdermal drug delivery (abstract). The vesicles described “are modified forms of the liposome which consist of both hydrophilic and hydrophobic properties, greater deformability than the standard liposomes and are well suited for skin permeation” (page 1476). A high degree of deformability allows vesicles to penetrate through “pores much smaller than the droplet size” (page 1476). As such, a formulation with deformable vesicles is able to be administered using smaller needles than those with rigid vesicles. This reduces the damage to the skin, thereby reducing the recovery time/risk of infection. Singh also teaches that the drug release rate can be adjusted (Table 7, page 1480) as well as the average particle size (Table 2, page 1478) through the use of the different vesicle formulations. One of ordinary skill in the art at the time of instant filing would be motivated to combine the teachings of Simkin, Kazantzis, and Vegamour (as discussed for claim 1) and Singh, which teaches highly deformable vesicles. The addition of a highly deformable vesicle would aid in the penetration of the growth factors and/or peptides, and allow for the use of smaller needles.

	Regarding claim 14, the combination of Simkin, Kazantzis, Vegamour, and Singh renders obvious the method of claim 13. Claim 14 requires that the deformable vesicle includes at least one edge activator.
	As discussed above for claim 13, Singh teaches deformable vesicles that allow for greater skin permeation, an adjustable drug release rate, and allow for the use of smaller needles. Singh further teaches that the deformable vesicles consist of “soya phosphatidylcholine (SPC) in combination with an edge-active surfactant like sodium cholate and span 80” (page 1476) and that the edge activators promote “destabilization of the lipid bilayer of the vesicle and increases the vesicle-elasticity or fluidity by lowering its interfacial tension” (page 1476). Edge activators, when incorporated into vesicles, allow the vesicle to permeate further into the skin and aid in drug delivery. As discussed above for claim 13, one of ordinary skill in the art at the time of instant filing would be motivated to combine the teachings of Simkin, Kazantzis, Vegamour, and Singh. The addition of the deformable vesicle of Singh (which comprises an edge activator) would result in a more elastic vesicle formulation that is better able to penetrate the skin.

	Regarding claim 15, the combination of Simkin, Kazantzis, Vegamour, and Singh renders obvious the method of claim 13. Claim 15 requires that the deformable vesicle includes at least one penetration enhancer.
	As discussed above for claim 13, Singh teaches deformable vesicles that allow for greater skin permeation, an adjustable drug release rate, and allow for the use of smaller needles. The vesicles of Singh comprise phospholipids (“Preparation of elastic liposomes” section of the methods, pages 1476-1477). Singh discloses that the “[h]igh deformability of these vesicles provides for better penetration of intact vesicles” and that the “system is much more efficient at delivering low- and high-molecular-weight drugs to the skin in terms of quantity and depth” (abstract). As evidenced by Vanić, “[p]hospholipids building liposomes act as a penetration enhancers [sic] enabling the penetration of individual lipid components into stratum corneum” (“Phospholipid Vesicles (liposomes): General Considerations” section, page 2). As such, the phospholipids of Singh are construed to be penetration enhancers. As discussed above for claim 13, one of ordinary skill in the art at the time of instant filing would be motivated to combine the teachings of Simkin, Kazantzis, Vegamour, and Singh. The addition of the deformable vesicle of Singh (which comprises a penetration enhancer) would reasonably be expected to result in a vesicle formulation that is better able to penetrate the skin.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine Siller whose telephone number is (571)270-3145. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S./Examiner, Art Unit 1613      

/MARK V STEVENS/Primary Examiner, Art Unit 1613